Hutchinson, J.
delivered the opinion of the Court. The original writ in this case, being made returnable in Sandgate, when both parties resided in Manchester, furnished a good cause of abatement, had it been so pleaded. But it appears that both parties appeared, and had a trial upon the merits in Manchester; and nothing appears hut what they both supposed the writ returnable there. The Justice had jurisdiction of the parties and over the cause of action : but Stone had a right to be sued in Manchester only, as Van Curler resided there also. But Van Curler had a right to have the objection raised in season, or never. After two trials upon the merits, this objection cannot be reached by a writ of error.
The objection to the want of venue in the declaration, also to the defect in the ad damnum, ought to be raised by a special demurrer to avail the party : so also, the not filing anew declaration in the County Court. The rules of the County Court do not require anew declaration — they permit one to be filed within certain periods ; but if the plaintiff considers the declaration, that comes up with the record, to be a good one, he may rest upon it.
The want of adding the similiter, would have been bad before any statutes oí jeofails, but now, such matters of formare amendable, at any time, on motion; and, after verdict and judgment, are *117considered as amended. The plaintiff in Error has raise his objections at too late a period.
S. Sivift, for plaintiff in Error.
h. Sargent, for defendant in Error.
The judgment of the County Courtis affirmed.